Case 2:20-mc-00147-NR Document 1 Filed 01/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
Plaintiff, Misc. No.
Vv. (Related to Criminal No. 09-5)
CHRISTINA KORBE,
Defendant,

PARKER REVOCABLE TRUST DATED
FEBRUARY 26, 1996,

and its successors and assigns, ELECTRONICALLY FILED

Garnishee.

APPLICATION FOR WRIT OF GARNISHMENT

The United States of America, Plaintiff, makes application in accordance with 28 U.S.C. §
3205(b)(1) to the United States District Court to direct the Clerk of the United States District Court
to issue a Writ of Garnishment upon the judgment ("Judgment"), entered on January 18, 2011, against
the Defendant in the above-cited action, Christina Korbe, Social Security Number - 2584,
whose last known address is FCI Danbury, , Danbury CT 06811.

The total balance due on the Judgment as of January 31, 2020, is $2,836,763.00.

Not less than 30 days have elapsed since the demand on the debtor for payment of the debt
was made and the judgment debtor has not paid the amount due. |

The United States believes that the Garnishee owes or will owe money or property to the
Defendant or is in possession of property of the Defendant, included but not limited to: funds in a
financial account of the Parker Revocable Trust made available in 2019. The United States also

believes the Defendant holds a non-exempt interest in this property.

 
Case 2:20-mc-00147-NR Document 1 Filed 01/31/20 Page 2 of 2

The name and address of the Garnishee is Parker Revocable Trust, c/o Paul Pokorski, 619

Oakview Drive, Verona,PA 15147,

Respectfully submitted,

Scott W. Brady
United States Attorney

s/David Lew

David Lew

Assistant U.S. Attorney
Counsel for Plaintiff

700 Grant Street, Suite 3110
Pittsburgh, PA 15219

(412) 894-7482 ,

(412) 644-5870- fax

PA ID No. 320338 (ss)

 

 
